department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x name of grant program y name of scholarship program z name of scholarship program dear we have considered your request for advance approval of a grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program named the x to provide selected undergraduate students with small stipends to cover summer living_expenses enabling them to participate in summer internships students with unpaid internships would receive the full stipend while students with internships that pay an amount less than the stipend would receive the difference between the stipend and the amount the student received from the internship these stipends will enable the recipient to achieve a specific educational objective and to improve or enhance their scholarly capacity and academic and professional skills these stipends will be provided to lower income students who typically need to earn money during the summer and the school year and are less likely than their wealthier peers to participate in internships the recipients of the stipend will be chosen from among undergraduate students who received educational_assistance under the foundation’s y or z that have already received advance approval from the irs the stipends will be provided in addition to the students’ existing scholarships from the foundation the primary selection criteria for the x shall include but are not limited to the applicant’s academic standing at their institutions acceptance into an internship program academic achievement and financial need _the foundation may enlist either an all recipients must be enrolled degree candidates in good academic standing at accredited educational institutions independent selection committee composed of individuals with relevant educational expertise or authorize foundation staff to review and evaluate all eligible applicants for recommendation to the board_of directors foundation does not discriminate on the basis of race religion creed color sex age physical or mental disabilities sexual orientation or national origin stipends are required to be awarded on an objective and nondiscriminatory basis no stipends will be awarded to the foundation’s founder creator officers board members or staff or their families or to any disqualified_person with respect to the foundation the all the foundation may enter into agreements with independent organizations scholarship consultants that will assist the foundation in promoting its program contacting colleges and universities with relevant information on the program designing and processing the application and evaluating the eligibility of applicants the exact number and amount of stipends in a given year will depend on a number of factors including the number qualification and particular needs of the applicants all stipends are one-time awards and not renewable the foundation will require each recipient to furnish a report of his or her accomplishments the impact of the internship on his or her personal and professional development and the use of the funds received the foundation will require the intern to be supervised by someone at the internship site the supervisor may not be related to the recipient their supervisor must complete a if the report describing the recipient's work and the duration of the internship foundation learns that all or any part of the funds from a stipend awarded are being diverted from their intended purposes it will take all reasonable and appropriate steps to recover the funds and or to ensure restoration of the diverted funds to the purposes of the x this would include legal action if deemed appropriate under the circumstances the foundation will retain complete records with respect to all stipends awarded as required by the applicable treasury regulations these reports will include all information obtained by the foundation to evaluate the applicant the identification of recipients the completed application of each applicant the amount of each grant progress reports from recipients or their supervisors and any additional information that the foundation or its scholarship consultants have obtained in the course of grant administration process sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
